Case 9:19-cv-80553-DMM Document 1-3 Entered on FLSD Docket 04/24/2019 Page 1of1

U. S. DEPARTMENT OF EDUCATION
SAN FRANCISCO, CALIFORNIA

CERTIFICATE OF INDEBTEDNESS #1 OF 1

Mark Tubbs
aka: Mark B. Stubbs

I certify that U.S. Department of Education records show that the BORROWER named above is indebted to
the United States in the amount stated below plus additional interest from 04/17/2019.

On or about 09/21/1993, the BORROWER executed a promissory note to secure a Federal Family Education
Loan Program Consolidation loan from Student Loan Marketing Association. This loan was disbursed for
$19,677.00 on 01/13/1994 at 9.000% interest per annum. The loan obligation was guaranteed by Illinois
Student Assistance Commission, and then reinsured by the Department of Education under loan guaranty
programs authorized under Title IV-B of the Higher Education Act of 1965, as amended, 20 U.S.C. 1071 et
seq. (34 C.F.R. Part 682). The holder demanded payment according to the terms of the note, and credited
$0.00 to the outstanding principal owed on the loan. The BORROWER defaulted on the obligation on
11/15/1994, and the holder filed a claim on the loan guarantee.

Due to this default, the guaranty agency paid a claim in the amount of $21,200.66 to the holder. The guarantor
was then reimbursed for that claim payment by the Department under its reinsurance agreement. Pursuant to
34 C.F.R. § 682.410(b)(4), once the guarantor pays on a default claim, the entire amount paid becomes due to
the guarantor as principal. The guarantor attempted to collect this debt from the BORROWER. The guarantor
was unable to collect the full amount due, and on 09/09/2003, assigned its right and title to the loan to the
Department.

Since assignment of the loan, the Department has credited a total of $0.00 in payments from all sources,
including Treasury Department offsets, if any, to the balance. After application of these payments, the
BORROWER now owes the United States the following:

Principal: $21,200.66
Interest: $45,615.67
Total debt as of 04/17/2019: $66,816.33

 

Interest accrues on the principal shown here at the rate of $522 pehday.

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregOing ig true and correct.

erecveson 4/ (1/204 ALG tides,

Stnior Loan Analyst
Litigation Support Unit

 

EXHIBIT

tabbles®
